Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW109128544, filed on 08/21/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because:
Line 1 of the abstract contains the sentence “A method and an apparatus for detecting positions of wafers” which is considered to be a grammatically incorrect sentence as it contains a subject (“a method and an apparatus”) and is followed by a preposition (“for detecting positions of wafers”). A grammatically correct sentence should contain a verb that dictates the action that is occurring.   
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, Line 3 details “the total measured angle” which is the first mention of “total measured angle” due to Claim 8 being dependent on Claim 1. Correct antecedence basis would be “a total measured angle” rather than “the total measured angle”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (WO2008153086A1) in view of Fukushi (US20150198899).
In regards to Claim 1, Tanaka (WO2008153086A1) teaches “A method for detecting positions of wafers (position detection device – [0008]), comprising the following steps: placing the wafer on a rotating table (wafer outline detection apparatus with a rotating device that rotates a wafer – [0013]), and a periphery of the wafer including an aiming feature (position detecting device detects a position of the edge detection device – [0008]; edge detection device detects an edge of the wafer – [0013]; notch position on outer peripheral portion of wafer – [0019]); driving, by a controller, the rotation table to rotate in a first direction at a first speed, so as to drive the wafer to rotate in the first direction at the first speed (rotary motor driver is a control driver to drive the rotary motor to rotate at a command rotation speed – [0070]); detecting, by a detector, the periphery of the wafer rotating in the first direction at the first speed to provide contour data, corresponding to a respective currently-detected position on the periphery, to the controller (wafer outline detection apparatus with rotating device rotating the device and edge detection device that detects an edge of the wafer on the rotating device – [0013]; substrate detecting device with capability of measuring outer shape of substrate – [0025]); and when the controller, according to the contour data, determines that the aiming feature passes the detector in the second direction, by the controller, controlling the rotation table to stop rotating (after measurement is completed, rotation is stopped – [0082]; data processing unit issues servo command so that the rotation is stopped – [0084]; servo command so that the rotary motor is in a stopped state and edge tracking state is achieved – [0094]), and according to an accumulation of contour data and rotation angles corresponding to the accumulation of contour data, estimating an eccentric position of the wafer and a position of the aiming feature (control device extracts wafer outer peripheral data with calculated value, determines wafer has accurate diameter, eccentricity coordinates, notch/orientation flat, angle of the notch position – [0090]).”
Tanaka is silent with regards to the language of “when the controller, according to the contour data, determines that the aiming feature passes the detector in the first direction, by the controller, driving the rotation table to rotate in a second direction at a second speed to drive the wafer to rotate in the second direction at the second rotation speed, and the second  direction being opposite to the first direction; detecting, by the detector, the periphery of the wafer rotating in the second direction at the second rotation speed to provide new contour data, corresponding to a respective currently-detected position on the periphery, to the controller.”
Fukushi teaches “when the controller, according to the contour data, determines that the aiming feature passes the detector in the first direction, by the controller, driving the rotation table to rotate in a second direction at a second speed to drive the wafer to rotate in the second direction at the second rotation speed, and the second  direction being opposite to the first direction (holding table is rotated in one direction until wafer W comes out of the recognizing area A2, then rotated in the other direction until wafer W comes out of the recognizing area A2 again – [0035]); detecting, by the detector, the periphery of the wafer rotating in the second direction at the second rotation speed to provide new contour data, corresponding to a respective currently-detected position on the periphery, to the controller (rotating in other direction, wafer W out at recognizing area A2 and rotational angle stored as shown in Figure 3C – [0035], Figure 3C).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the teaching of Fukushi to perform the measurements when the wafer is rotated in one direction and then to perform the measurements when the wafer is rotated in the other direction. Doing so would improve the accuracy of measurements of wafer positions.

In regards to Claim 4, Tanaka in view of Fukushi discloses the claimed invention as detailed above and Tanaka further teaches “The method for detecting the positions of the wafers as claimed in claim 1, wherein the controller calculates an instantaneous variation of the contour data, and when the controller determines that the instantaneous variation is greater than or equal to a measurement threshold, the controller determines that the aiming feature passes the detector (wafer outline detecting device rotates the turntable, measures the surface blur corresponding to wafer rotation angle, when the step difference of the edge is small, a threshold value in consideration is used depending on the rotation angle – [0082]).”

In regards to Claim 5, Tanaka in view of Fukushi discloses the claimed invention as detailed above and Tanaka further teaches “The method for detecting the positions of the wafers as claimed in claim 1, further comprising the following steps: estimating, by the controller, a total measured angle of the wafer according to the accumulation of contour data and the rotation angles corresponding to the accumulation of contour data (shape data of the wafer from the rotary encoder and position  of the edge detection sensor – [0088]), and the total measured angle being related to an angle corresponding to a detected range on the periphery of the wafer (edge detection device detects an edge of the wafer – [0013]); determining, by the controller, whether the total measured angle is greater than or equal to a first angle threshold (wafer outline detecting device rotates the turntable, measures the surface blur corresponding to wafer rotation angle, when the step difference of the edge is small, a threshold value in consideration is used depending on the rotation angle – [0082]); and when the controller, according to the contour data, determines that the aiming feature passes the detector in the second direction and the total measured angle is greater than or equal to the first angle threshold, by the controller, controlling the rotation table to stop rotating (after measurement is completed, rotation is stopped – [0082]; data processing unit issues servo command so that the rotation is stopped – [0084]; servo command so that the rotary motor is in a stopped state and edge tracking state is achieved – [0094]).”
Fukushi further teaches “estimating a deviation of a center of the wafer and an angular deviation of the aiming feature according to the accumulation of contour data and the rotation angles corresponding to the accumulation of contour data (center of wafer is calculated according to rotational angles determines amount of deviation of the wafer position – [0035]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the teaching of Fukushi to perform the determine the deviation of the wafer position. Doing so would improve the accuracy of measurements of wafer positions.

In regards to Claim 9, Tanaka in view of Fukushi discloses the claimed invention as detailed above and Fukushi further teaches “The method for detecting the positions of the wafers as claimed in claim 1, wherein the second rotation speed is less than the first rotation speed (mark detection method with the rotation of two speeds, high speed and a low speed – [0007]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the teaching of Fukushi to perform the measurements at different rotation speeds. Doing so would improve the accuracy of measurements of wafer positions.

In regards to Claim 10, Tanaka teaches “An apparatus for detecting positions of wafers, comprising (position detection device – [0008]): a rotation table for bearing the wafer (wafer outline detection apparatus with a rotating device that rotates a wafer – [0013]), and a contour of the wafer including an aiming feature  (position detecting device detects a position of the edge detection device – [0008]; notch position on outer peripheral portion of wafer – [0019]); a detector arranged near the rotating table (edge detection device detects an edge of the wafer – [0013]); and a controller electrically connected to the rotation table and the detector (rotary motor driver is a control driver to drive the rotary motor to rotate – [0070]), and configured for executing a method of detecting the position of the wafer (position detection for detecting edge of wafer – [0013]), and the method of detecting the position of the wafer including: driving, by the controller, the rotation table to rotate in a first direction at a first speed, so as to drive the wafer to rotate in the first direction at the first speed (rotary motor driver is a control driver to drive the rotary motor to rotate at a command rotation speed – [0070]); detecting, by the detector, the periphery of the wafer rotating in the first direction at the first speed to provide contour data, corresponding to a respective currently-detected position on the periphery, to the controller (wafer outline detection apparatus with rotating device rotating the device and edge detection device that detects an edge of the wafer on the rotating device – [0013]; substrate detecting device with capability of measuring outer shape of substrate – [0025]); when the controller, according to the contour data, determines that the aiming feature passes the detector in the first direction, by the controller, and when the controller, according to the contour data, determines that the aiming feature passes the detector in the second direction, by the controller, controlling the rotation table to stop rotating (after measurement is completed, rotation is stopped – [0082]; data processing unit issues servo command so that the rotation is stopped – [0084]; servo command so that the rotary motor is in a stopped state and edge tracking state is achieved – [0094]), and according to an accumulation of contour data and rotation angles corresponding to the accumulation of contour data, estimating an eccentric position of the wafer and a position of the aiming feature (control device extracts wafer outer peripheral data with calculated value, determines wafer has accurate diameter, eccentricity coordinates, notch/orientation flat, angle of the notch position – [0090]).”
Tanaka is silent with regards to the language of “when the controller, according to the contour data, determines that the aiming feature passes the detector in the first direction, by the controller, driving the rotation table to rotate in a second direction at a second speed to drive the wafer to rotate in the second direction at the second rotation speed, and the second direction being opposite to the first direction; detecting, by the detector, the periphery of the wafer rotating in the second direction at the second rotation speed to provide new contour data, corresponding to a respective currently-detected position on the periphery, to the controller.”
Fukushi teaches “when the controller, according to the contour data, determines that the aiming feature passes the detector in the first direction, by the controller, driving the rotation table to rotate in a second direction at a second speed to drive the wafer to rotate in the second direction at the second rotation speed, and the second direction being opposite to the first direction (holding table is rotated in one direction until wafer W comes out of the recognizing area A2, then rotated in the other direction until wafer W comes out of the recognizing area A2 again – [0035]); detecting, by the detector, the periphery of the wafer rotating in the second direction at the second rotation speed to provide new contour data, corresponding to a respective currently-detected position on the periphery, to the controller (rotating in other direction, wafer W out at recognizing area A2 and rotational angle stored as shown in Figure 3C – [0035], Figure 3C).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the teaching of Fukushi to perform the measurements when the wafer is rotated in one direction and then to perform the measurements when the wafer is rotated in the other direction. Doing so would improve the accuracy of measurements of wafer positions.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (WO2008153086A1) in view of Fukushi (US20150198899) as applied to claim 1 above, and further in view of Shinozaki (US20060169208).
	In regards to Claim 2, Tanaka in view of Fukushi discloses the claimed invention as detailed above and Tanaka further teaches “The method for detecting the positions of the wafers as claimed in claim 1, wherein by the controller, estimating the eccentric position of the wafer according to the accumulation of contour data and the rotation angles corresponding to the accumulation of contour data (control device extracts wafer outer peripheral data with calculated value, determines wafer has accurate diameter, eccentricity coordinates, notch/orientation flat, angle of the notch position – [0090]).”
	Tanaka in view of Fukushi is silent to the language of “simulating, by the controller, a circular curve, according the accumulation of contour data and the rotation angles corresponding to the accumulation of contour data, and the circular curve corresponding to the periphery of the wafer; and estimating, by the controller, a center of the circular curve as the eccentric position of the wafer.”
	Shinozaki teaches “simulating, by the controller, a circular curve, according the accumulation of contour data and the rotation angles corresponding to the accumulation of contour data, and the circular curve corresponding to the periphery of the wafer; and estimating, by the controller, a center of the circular curve as the eccentric position of the wafer (notch position detection with contour information of the wafer detects coordinates of three different positions on an arc, calculates a center of the virtual circle that contacts the arc according to the coordinates of the positions – [0229]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Fukushi to incorporate the teaching of Shinozaki to perform use the measurements of the periphery of the wafer to determine the center of the wafer. Doing so would improve the accuracy of alignment of wafer positions.

In regards to Claim 3, Tanaka in view of Fukushi and Shinozaki discloses the claimed invention as detailed above and Tanaka further teaches “The method for detecting the positions of the wafers as claimed in claim 2, wherein by the controller, estimating the position of the aiming feature according to the accumulation of contour data and the rotation angles corresponding to the accumulation of contour data (control device extracts wafer outer peripheral data with calculated value, determines wafer has accurate diameter, eccentricity coordinates, notch/orientation flat, angle of the notch position – [0090]).”
Shinozaki further teaches “defining, by the controller, a minimum contour data among the accumulation of contour data as contour data of a pole of the aiming feature; and estimating, by the controller, the position of the aiming feature according to the position of the center of the circular curve and a position of the pole (notch representative position detection section detects notch representative position with contour information of the wafer, notch representative position detection detects coordinates of three different positions on the arc of the notch portion 1100a, calculates center of virtual circle that contacts the arc, designates the calculated center as the notch representative position – [0229], Figure 30).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Fukushi to incorporate the teaching of Shinozaki to perform use the measurements of the periphery of the wafer to determine the center of the wafer. Doing so would improve the accuracy of alignment of wafer positions.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitations of Claim 6 to “executing, by the controller, a first compensation scheme when the total measured angle is less than the first angle threshold, and the first compensation scheme including the following steps: driving, by the controller, the rotation table to rotate in the first direction at the first rotation speed again, so as to drive the wafer to rotate in the first direction at the first rotation speed again; detecting, by the detector, the periphery of the wafer rotating in the first direction at the first rotation speed again to provide new contour data, corresponding to a respective currently-detected position on the periphery, to the controller; and updating, by the controller, the total measured angle according to the accumulation of contour data and the rotation angles corresponding to the accumulation of contour data to determine whether the updated total measured angle is greater than or equal to the first angle threshold”, the limitations of Claim 7 to “executing, by the controller, a second compensation scheme when the total measured angle is less than the first angle threshold, and the second compensation scheme including the following steps: driving, by the controller, the rotation table to rotate in the second direction at the first rotation speed, so as to drive the wafer to rotate in the second direction at the first rotation speed; detecting, by the detector, the periphery of the wafer rotating in the second direction at the first rotation speed to provide new contour data, corresponding to a respective currently-detected position on the periphery, to the controller; and updating, by the controller, the total measured angle according to the accumulation of contour data and the rotation angles corresponding to the accumulation of contour data to determine whether the updated total measured angle is greater than or equal to the first angle threshold”, and the limitations of Claim 8 to “estimating, by the controller, time periods, required to execute compensation schemes respectively, according to the total measured angle and the first angle threshold, and the compensation schemes are related to a rotation direction and a speed of the rotating table; and by the controller, deciding to execute one of the compensation schemes according to the time periods to increase the detected range on the periphery of the wafer, and then updating the total measured angle, so as to determine whether the updated total measured angle is greater than or equal to the first angle threshold” is not taught by the prior art Tanaka, Fukushi, or Shinozaki. Running a compensation scheme to drive the rotation of the wafer in another direction represents an improvement to obtaining sufficient data to calculate the deviation within the error range of the wafer position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863